Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
The following is a Non-Final Office Action in response to communications received April 2, 2019. Claims 1-20 stand pending and examined. 

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11-20 have been renumbered 10-19.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, and 12 of prior U.S. Patent No. 8,214,279. This is a statutory double patenting rejection.

Current Application #16/373,311
Patent #8,214,279
Claim 1
A computerized system for monitoring investment trading of shares of at least one mutual fund comprising:

at least one computer having a computer tangible readable medium having stored thereon software instructions executable by a processor of the computer, comprising: 
code to provide at least one rule of the at least one mutual fund to monitor at least one trading activity of at least one specific trader associated with at least one trading transaction in at least one omnibus account, involving the shares of the at least one mutual fund, to determine at least one trading violation of the at least one rule of the at least one mutual fund, wherein the at least one trading violation is capable of having at least one a negative effect on at least one aspect of managing the at least one mutual fund and wherein the at least one specific trader is at least one of: 
i) at least one holder of at least one account associated with the at least one trading transaction involving the shares of the at least one mutual fund, 
ii) at least one broker associated with the at least one trading transaction involving the shares of the at least one mutual fund, 
iii) at least one account representative associated with the at least one account associated with the at least one trading transaction involving the shares of the at least one mutual fund, or 
iv) at least one account manager associated with the at least one account associated with the at least one trading 
code to obtain, for the at least one omnibus account, current trading data of the shares of the at least one mutual fund; 
code to process, for the at least one omnibus account, the obtained current trading data of the shares of the at least one mutual fund to identify current trading data for the at least one first specific trader, wherein the identified current trading data for the at least one first specific trader comprising at least one first current trading transaction in the at least one omnibus account, wherein the at least one first current trading transaction is associated with the at least one specific trader and involves the shares of the at least one mutual fund; 
code to obtain historic trading data for at least one first specific trader, wherein the obtained historic trading data for the at least one first specific trader comprising at least one first past trading transaction which is associated with the at least one first specific trader and involves the shares of the at least one mutual fund; 
code to determine, in the at least one omnibus account, at least one first trading violation in at least one trading activity of the at least one first specific trader, wherein. the determination is based at least in part on: 
comparing at least first portion of the identified current trading data for the at least one first specific trader, at least second portion of the obtained historic trading data for the at least one first specific trader, or any combination thereof, with the at least one rule of the at least one mutual fund to detect, in the at least one omnibus account, at least one event of interest in the at least one trading activity of the at least one first specific trader, wherein the at least one rule of the at least one mutual fund comprises at least one standard defined by the at least one mutual fund, and wherein the at least one of the standard comprises at least one market timing condition that allows to determine, in the at least one omnibus account, based at least in part on the 10at least one event of interest in the at least one trading activity of the at least one first specific trader, whether the at least one first specific trader has violated at least one market timing rule of the at least one mutual fund, by being associated with (1) at least one purchase transaction, which involves at least one purchase of shares of the at least one mutual fund, and (2) at least one sale transaction, which involves at least one sale of at least a portion of the purchased shares before a period of time specified by the at least one market timing condition has expired; and 
code to output, for the at least one omnibus account, the determined at least one first trading violation of the at least one rule of the at least one mutual fund by the at least one specific trader.
Claim 1
A computerized system for monitoring investment trading of shares of at least one mutual fund comprising:

at least one computer having a computer tangible readable medium having stored thereon software instructions executable by a processor of the computer, comprising: 
code to provide at least one rule of the at least one mutual fund to monitor at least one trading activity of at 
least one specific trader associated with at least one trading transaction in at least one omnibus account, involving the shares of the at least one mutual fund, to determine at least one trading violation of the at least one rule of the at least one mutual fund, wherein the at least one trading violation is capable of having at least one negative effect on at least one aspect of managing the at least one mutual fund and wherein the at least one specific trader is at least one of: 
i) at least one holder of at least one account associated with the at least one trading transaction involving the shares of the at least one mutual fund, 
ii) at least one broker associated with the at least one trading transaction involving the shares of the at least one mutual fund, 
iii) at least one account representative associated with the at least one account associated with the at least one trading transaction involving the shares of the at least one mutual fund, or 
iv) at least one account manager associated with the at least one account associated with the at least one trading 
code to obtain, for the at least one omnibus account, current trading data of the shares of the at least one mutual fund;  
code to process, for the at least one omnibus account, the obtained current trading data of the shares of the at 
least one mutual fund to identify current trading data for the at least one first specific trader, wherein the identified current trading data for the at least one first specific trader comprising at least one first current trading transaction in the at least one omnibus account, wherein the at least one first current trading transaction is associated with the at least one specific trader and involves the shares of the at least one mutual fund;  
code to obtain historic trading data for at least one first specific trader, wherein the obtained historic trading data for the at least one first specific trader comprising at least one first past trading transaction which is associated with the at least one first specific trader and involves the shares of the at least one mutual fund; 
code to determine, in the at least one omnibus account, at least one first trading violation in at least one trading activity of the at least one first specific trader, wherein the determination is based at least in part on: 
comparing at least first portion of the identified current trading data for the at least one first specific trader, at least second portion of the obtained historic trading data for the at least one first specific trader, or any combination thereof, with the at least one rule of the at least one mutual fund to detect, in the at least one omnibus account, at least one event of interest in the at least one trading activity of the at least one first specific trader, wherein the at least one rule of the at least one mutual fund comprises at least one standard defined by the at least one mutual fund, and wherein the at least one of the standard comprises at least one market timing 
condition that allows to determine, in the at least one omnibus account, based at least in part on the at least one event of interest in the at least one trading activity of the at least one first specific trader, whether the at 
least one first specific trader has violated at least one market timing rule of the at least one mutual fund, by being associated with (1) at least one purchase transaction, which involves at least one purchase of shares of the at least one mutual fund, and (2) at least one sale transaction, which involves at least one sale of at least a portion of the purchased shares before a period of time specified by the at least one market timing condition has expired;  and 
code to output, for the at least one omnibus account, the determined at least one first trading violation of the at least one rule of the at least one mutual fund by the at least one specific trader.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a 
In the instant case, the claims are directed towards a system and a method, for monitoring at least one trading activity, obtaining current trading data of the shares of the at least one mutual fund, processing the obtained current trading data, obtaining historic trading data, determining at least one first trading violation, comparing at least first portion of the identified current trading data, at least second portion of the obtained historic trading data, or any combination thereof, with the at least one rule of the at least one mutual fund, and outputting the determined at least one first trading violation of the at least one rule of the at least one mutual fund by the at least one specific trader. 
(2a) Monitoring at least one trading activity, obtaining current trading data of the shares of the at least one mutual fund, processing the obtained current trading data, obtaining historic trading data, determining at least one first trading violation, comparing at least first portion of the identified current trading data, at least second portion of the obtained historic trading data, or any combination thereof, with the at least one rule of the at least one mutual fund, and outputting the determined at least one first trading violation of the at least one rule of the at least one mutual fund by the at least one specific trader is akin to the subject matter grouping of “certain methods of organizing human activity”, and “mental processes”. As such, the claims include an abstract idea. When considered as a whole, the claims (independent and dependent) do not integrate the exception into a practical application as they do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
2(b) The instant recited claims including additional elements (i.e. processor of the computer) do not improve the functioning of the computer or improve another technology or 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). The limitations, in the instant claims, are done by the generically recited computing devices. The dependent claims have also been examined and do not correct the deficiencies of the independent claims. Therefore, claims 1-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/IRENE  KANG/
Examiner, Art Unit 3695
6/2/2021
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 26, 2021